[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                       JUNE 4, 2008
                                                    THOMAS K. KAHN
                              No. 07-15254
                                                         CLERK
                          Non-Argument Calendar
                        ________________________

                 D. C. Docket No. 05-02360-CV-T-23-TGW

DIANE WILLIAMS,

                                                   Plaintiff-Appellant,

                                   versus

SUNTRUST BANKS, INC.,
a Georgia Corporation,

                                                   Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (June 4, 2008)

Before DUBINA, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Appellant Diane Williams, a pro se African-American woman, appeals the
district court’s dismissal, based on res judicata, of her discrimination and

retaliation claims against SunTrust Banks, Inc. (“SunTrust”), and the district

court’s denial of her motion for a default judgment. On appeal, Williams argues

that the district court erred in (1) finding that SunTrust was in privity with

Huntington Bank (“Huntington”), which was her former employer before SunTrust

purchased Huntington’s assets, and (2) denying her motion for a default judgment.

                                   I. Res judicata

      We review de novo the district court’s application of res judicata, but review

for clear error whether a party is in privity with another because the determination

regarding privity is a question of fact. E.E.O.C. v. Pemco Aeroplex, Inc., 383 F.3d
1280, 1285 (11th Cir. 2004). Res judicata, or claim preclusion, bars a party from

relitigating a cause of action that was, or could have been, raised in a previous suit

between the parties that resulted in a final judgment on the merits. In re Piper

Aircraft Corp., 244 F.3d 1289, 1296 (11th Cir. 2001). We liberally construe pro se

briefs. Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

Issues not sufficiently raised in a party’s brief are deemed abandoned. Dalrymple

v. United States, 460 F.3d 1318, 1324 n.6 (11th Cir. 2006).

      A party seeking to invoke res judicata must satisfy four elements: “(1) the

prior decision must have been rendered by a court of competent jurisdiction; (2)



                                           2
there must have been a final judgment on the merits; (3) both cases must involve

the same parties or their privies; and (4) both cases must involve the same causes

of action.” In re Piper Aircraft, 244 F.3d at 1296. If the party satisfies these

requirements, the district court must determine whether the new claims could have

been raised in the prior suit, and if so, the claims are barred by res judicata. Id.

The burden of establishing that a current action is barred by res judicata is on the

party asserting res judicata. Id. Summary judgment is a final decision on the

merits. United States v. One Colt Python .357 Cal. Revolver, 845 F.2d 287, 289

(11th Cir. 1988).

      Generally, there is privity between a non-party and a party in a prior action if

the non-party’s interests were adequately represented by a party that had the same

interests. Pemco Aeroplex, Inc., 383 F.3d at 1286. For res judicata purposes,

claims are part of the same cause of action when they arise out of the same nucleus

of operative fact, or are based on the same factual predicate. In re Piper Aircraft,
244 F.3d at 1296-97. It is the substance of the actions, and not their form, that is

important. Id. at 1297. Additionally, res judicata bars all legal theories and claims

arising out of the same nucleus of facts as a prior action, as the analysis centers on

whether the primary right and duty are the same between the two causes of action.

Adams v. S. Farm Bureau Life Ins. Co., 493 F.3d 1276, 1289 (11th Cir. 2007)



                                           3
(citation omitted).

      We conclude from the record that the district court did not err in finding that

this action was barred by res judicata, because (1) the prior suit was a final

judgment on the merits, issued by a court of competent jurisdiction; (2) the

underlying facts forming the basis of this action occurred prior to Williams’s prior

action; and (3) it has not been established that SunTrust was not in privity with

Huntington.

                               II. Default judgment

      “We review the denial of a motion for a default judgment for abuse of

discretion.” Mitchell v. Brown & Williamson Tobacco Corp., 294 F.3d 1309, 1316

(11th Cir. 2002). Additionally, we review the denial of a Federal Rule of Civil

Procedure 59(e) motion for an abuse of discretion. Lambert v. Fulton County, Ga.,

253 F.3d 588, 598 (11th Cir. 2001). Federal Rule of Civil Procedure 55 states that,

when a party fails to plead, or otherwise defend, a default must be entered.

Fed.R.Civ.P. 55(a). Motions to alter or amend judgment cannot be used to

relitigate previously decided matters or raise arguments that could have been made

prior to entry of judgment. Michael Linet, Inc. v. Village of Wellington, Fla., 408
F.3d 757, 763 (11th Cir. 2005).

      We conclude from the record that the district court did not abuse its



                                           4
discretion in denying the motion for default judgment because SunTrust defended

the action, and the motion was filed after the court had dismissed the action with

prejudice. Accordingly, we affirm the judgment of dismissal and the district

court’s order denying Williams’s motion for default judgment.

      AFFIRMED.




                                          5